SILBERMAN, Judge.
John Bain challenges the trial court’s order summarily denying his motion filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm. In his motion, Bain alleged that his plea was involuntary because defense counsel affirmatively mi-sadvised him that these convictions could not be used in the future as prior offenses for sentencing purposes. In Stansel v. State, 825 So.2d 1007 (Fla. 2d DCA 2002), we held that this claim is not cognizable in a rule 3.850 motion. We certify the same question that we certified in Stansel.
Affirmed.
GREEN and DAVIS, JJ., Concur.